                                            Case 3:19-cv-05857-SI Document 83 Filed 06/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FIYYAZ PIRANI,                                    Case No. 19-cv-05857-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   9             v.                                        MOTION TO CERTIFY ORDER FOR
                                                                                           INTERLOCUTORY APPEAL; AND
                                  10     SLACK TECHNOLOGIES, INC., et al.,                 CERTIFICATION
                                  11                    Defendants.                        Re: Dkt. No. 76
                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion to certify this Court’s April 21, 2020 order for interlocutory appeal is
                                  14   scheduled for a hearing on June 12, 2020. Pursuant to Civil Local Rule 7-1(b) and General Order

                                  15   72-3, the Court VACATES the hearing on this matter. For the reasons set forth below, the Court

                                  16   GRANTS defendant’s motion and CERTIFIES the standing analysis of the April 21, 2020 order for

                                  17   interlocutory appeal. The Court schedules an initial case management conference for August 14,

                                  18   2020 at 2:30 p.m. If the Ninth Circuit accepts interlocutory appeal, the parties shall immediately

                                  19   notify the Court and the Court will vacate the case management conference and stay this action.

                                  20

                                  21                                             DISCUSSION

                                  22          Defendants seek certification for interlocutory appeal of this Court’s ruling in the April 21,

                                  23   2020 order that plaintiff has adequately pleaded standing under Sections 11 and 12(a)(2) of the

                                  24   Securities Act of 1933 even though plaintiff did not and cannot allege that he purchased shares

                                  25   registered under and traceable to Slack’s Registration Statement. As set forth in the April 21, 2020

                                  26   order, the Court held that an investor who purchases a security in the unique context of a direct

                                  27   listing, where registered and unregistered shares become publicly tradeable at the same time, may

                                  28   bring a claim under Section 11. The Court based its ruling on a “broader reading” of the words
                                            Case 3:19-cv-05857-SI Document 83 Filed 06/05/20 Page 2 of 3




                                   1   “such security” in Section 11 that permits standing where a shareholder “‘acquir[ed] a security of

                                   2   the same nature as that issued pursuant to the registration statement.’” Order at 8-9 (quoting Barnes

                                   3   v. Osofsky, 373 F.3d 269, 271 (2d Cir. 1967)). The Court’s order noted, inter alia, that applying the

                                   4   “narrow reading” of “such security” requiring tracing for Section 11 standing would result in the

                                   5   elimination of civil liability under the Securities Act for direct listings like Slack’s, which would be

                                   6   “at variance with the policy of this remedial legislation.” Id. at 12-13. The Court applied the same

                                   7   rationale to hold that plaintiff has standing under Section 12(a)(2). Id. at 17.

                                   8            28 U.S.C. § 1292(b) permits a district court to certify an order for interlocutory appellate

                                   9   review where the order involves (1) “a controlling question of law;” (2) “as to which there is

                                  10   substantial ground for difference of opinion;” and (3) where “an immediate appeal from the order

                                  11   may materially advance the ultimate termination of the litigation.”              28 U.S.C. § 1292(b).

                                  12   Certification under § 1292(b) requires the district court to expressly find in writing that all three
Northern District of California
 United States District Court




                                  13   § 1292(b) requirements are met. See In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir.

                                  14   1981).    Section 1292(b) is “to be used only in exceptional situations in which allowing an

                                  15   interlocutory appeal would avoid protracted and expensive litigation.” Id. at 1026.

                                  16            Defendants contend that all of the requirements for interlocutory appeal are met here. The

                                  17   Court agrees and finds that this is an exceptional situation warranting interlocutory appeal. Whether

                                  18   plaintiff has standing under the Securities Act is a controlling issue of law. See Asis Internet Servs.

                                  19   v. Active Response Group, No. C 07-6211 TEH, 2008 WL 4279695, at *3 (N.D. Cal. Sept. 16, 2008)

                                  20   (“Whether Plaintiffs have standing to bring the case is a controlling question of law.”). Plaintiff

                                  21   asserts that the Court’s standing ruling involved a mixed question of fact and law inappropriate for

                                  22   certification. However, plaintiff does not explain this assertion, and to the contrary, the standing

                                  23   issue here is purely legal as the operative facts regarding plaintiff’s purchases in the direct listing

                                  24   and inability to trace are undisputed. The Ninth Circuit will be able to decide this question “quickly

                                  25   and cleanly without having to study the record . . . .” Ahrenholz v. Bd. of Trustees of Univ. of Illinois,

                                  26   219 F.3d 674, 677 (7th Cir. 2000).

                                  27            The second requirement is met because the question of whether shareholders can establish

                                  28   standing under Sections 11 and 12(a)(2) in connection with a direct listing is one of first impression
                                                                                           2
                                            Case 3:19-cv-05857-SI Document 83 Filed 06/05/20 Page 3 of 3




                                   1   on which fair-minded jurists might disagree. The Court disagrees with plaintiff’s characterization

                                   2   of the issue as “not difficult.” No other court has addressed how Section 11 applies in the context

                                   3   of a direct listing, and the Court recognizes that its application of the “broader reading” of “such

                                   4   security” breaks new ground.

                                   5          Finally, interlocutory review of the April 21 order is in the interest of judicial economy and

                                   6   will materially advance this litigation. If the Ninth Circuit agrees with defendants that plaintiff lacks

                                   7   standing, this case will be dismissed and the parties will avoid expending significant time and

                                   8   expenses on litigation.

                                   9

                                  10                                              CONCLUSION

                                  11          Accordingly, the Court GRANTS defendant’s motion to certify the April 21, 2020 order for

                                  12   interlocutory appeal pursuant to 28 U.S.C. § 1292(b), and CERTIFIES for interlocutory appeal the
Northern District of California
 United States District Court




                                  13   portions of the Court’s April 21, 2020 order finding that plaintiffs have standing to sue under

                                  14   Sections 11 and 12(a)(2) of the Securities Act of 1933. The Court schedules an initial case

                                  15   management conference for August 14, 2020 at 2:30 p.m. If the Ninth Circuit accepts interlocutory

                                  16   appeal, the parties shall immediately notify the Court and the Court will vacate the case management

                                  17   conference and stay this action.

                                  18
                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: June 5, 2020                            ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
